Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated April 17, 2013, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The County Court’s designation of the defendant as a level two sex offender under the Sex Offender Registration Act (hereinafter SORA) was supported by clear and convincing evidence (see Correction Law art 6-C; People v Dong V. Dao, 9 AD3d 401, 401-402 [2004]). Contrary to the defendant’s contention, the court properly assessed 15 points under risk factor 11 for a history of alcohol abuse (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 15 [2006]; People v Crandall, 90 AD3d 628, 630 [2011]; People v Abrams, 76 AD3d 1058 [2010]; People v Luebbert, 73 AD3d 1399 [2010]; People v Goodwin, 49 AD3d 619 [2008]). The defendant was also properly assessed points under risk factor 14 (“release without supervision”) since he was released from jail without any parole or probation conditions (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 17; People v Lewis, 37 AD3d 689 [2007]; People v Hyson, 27 AD3d 919 [2006]). Skelos, J.E, Austin, Sgroi and LaSalle, JJ., concur.